Citation Nr: 9936231	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-19 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than June 1, 1987, 
for the grant of service connection for schizophrenia, 
undifferentiated type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service January 1967 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  That decision 
increased the veteran's dysthymia, now diagnosed as chronic 
undifferentiated schizophrenia from 30 percent to 100 percent 
disabling, effective February 6, 1995.  The effective date of 
the 100 percent evaluation was duly appealed.  In June 1998, 
the RO assigned an effective date of June 1, 1987.  The 
veteran has continued to disagree with the effective date of 
the award.  



FINDINGS OF FACT

1.  In a January 1968 rating decision, the RO denied the 
veteran's claim for entitlement to service for a nervous 
disorder.  The veteran was notified of this decision and did 
not appeal.  Thus, it became final.

2.  The veteran submitted a formal application to reopen his 
claim of service connection for a nervous disorder, which was 
received on June 1, 1987.  

3.  Entitlement to service connection was first shown on VA 
examination in January 1994.

4.  The veteran has failed to state a valid claim of clear 
and unmistakable error in the January 1968 decision by 
showing that the correct facts, as they were known at the 
time, were not before the adjudicator or that the 
consideration of his service medical records in accordance 
with pertinent regulatory provisions would have manifestly 
changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 1, 
1987 for the grant of service connection for schizophrenia, 
undifferentiated type evaluated as 100 percent disabling have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.105(a), 3.400 (1999).

2.  The RO's rating decision of January 1968, that denied 
entitlement to service connection for a nervous disorder did 
not involve clear and unmistakable error.  38 U.S.C.A. §§ 
5107 (West 1991); 38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's service medical records show that 
following enlistment into service, he was seen in sick bay on 
several occasions with complaints of nervousness and anxiety.  
Initially, the veteran was diagnosed with chronic depression, 
severe with subnormal mentality, then neurotic depression.  
Subsequently, the diagnosis was revised to immature 
personality.  The October 1967 Medical Evaluation Board 
report shows that the veteran was diagnosed with immature 
personality, which was determined to have existed prior to 
service and was not aggravated by service.  The veteran was 
found unsuitable for service and discharged.  

In November 1967, the veteran initially claimed entitlement 
to compensation and pension benefits for nervousness.  He 
reported that he had been hospitalized for this condition in 
October 1967.  He reported no post-service treatment for a 
psychiatric condition. 

In January 1968, the RO denied entitlement to service 
connection for a nervous disorder because the veteran had a 
constitutional or developmental abnormality, which was not, 
considered a disability under VA law.  

Medical records dated in November 1970 from Colorado State 
Hospital (CSH) show that the veteran sought admission to "get 
dope out of his system."  The diagnoses were acute 
schizophrenic episode; depressive neurosis, severe; schizoid 
personality; and drug dependence, barbiturates.  

A VA hospitalization summary dated in February 1971 shows 
that the veteran was transferred from the CSH.  The diagnosis 
was schizophrenic, catatonic type.  

In a February 1971 rating decision the RO denied entitlement 
to a permanent and total disability rating for nonservice- 
connected pension purposes.

In June 1971, the veteran filed a claim for non-service 
connected disability pension.

A VA hospitalization summary dated in April 1974 shows that 
the veteran was diagnosed with schizophrenia, chronic, 
undifferentiated type.

A VA hospitalization summary dated in August 1974 shows that 
the veteran was diagnosed with sociopathic personality, 
parent loss, and possible schizophrenic reaction, chronic, 
undifferentiated type.  

A VA hospitalization summary dated in October 1974 shows that 
the veteran was diagnosed with sociopathic personality.  

A VA hospitalization summary dated in January 1975 shows a 
diagnosis of passive-aggressive personality.  It was noted 
that following observation, that the veteran did not 
demonstrate any signs of schizophrenia.  

Medical records dated in March 1975 from CSH show that the 
veteran presented in a confused, disorganized, and hostile 
state.  The diagnosis was schizophrenia, paranoid type, 
chronic.  

A VA hospitalization summary dated in April 1975 shows that 
the veteran was diagnosed with inadequate personality.  

VA hospitalization summary dated in July 1977 shows that the 
diagnosis was "other-personality disorders of specified type 
(borderline personality organization)."  

VA hospital summary dated in March 1978 shows that the 
veteran was admitted with a provisional diagnosis of alcohol 
addiction, chronic.  The discharge diagnosis was 
schizophrenia, paranoid type and blisters, both feet.  VA 
hospitalization summary dated in April 1978 shows that the 
veteran was diagnosed with schizophrenia, chronic 
undifferentiated type; rule out pseudoneurotic schizophrenia. 

In May 1978, the veteran was treated for and diagnosed with 
borderline personality.  In September 1978, the veteran was 
hospitalized and diagnosed with borderline personality with 
episodes of psychotic decompensation characterized by 
auditory hallucinations, dissociation, and confusion.  VA 
hospitalization summary dated in November 1978, show, that 
the diagnosis was borderline personality.  

VA outpatient treatment records dated in April 1979 show that 
the veteran was seen and treated for schizophrenia, paranoid 
type.  VA hospitalization report dated in April 1979 shows 
that the veteran was diagnosed with polysubstance abuse and 
borderline personality.  

In a May 1979 statement, T.K., M.D., reported that he had 
been treating the veteran since January 1979 for a 
psychiatric disorder.  He reported a clinical diagnosis of 
schizophrenia, chronic undifferentiated type with depression.  

The veteran was accorded VA psychiatric evaluation in May 
1979.  The diagnosis was chronic schizophrenia, latent type.  
The examiner commented that the veteran had several different 
diagnoses which he felt added up to a rather borderline and 
marginal personality structure that regressed into a 
psychotic-like picture when the veteran experienced a great 
deal of stress.  He reported that the veteran's anxiety level 
was quite high and uncontrolled by his depression was major.  
He opined that the veteran's overall symptomatology fit into 
the diagnosis of latent schizophrenia otherwise known as 
borderline personality rather than anything else. 

The veteran was accorded a VA psychiatric examination in June 
1982.  The diagnoses were personality disorder, immature and 
inadequate personality and schizophrenic reaction, chronic, 
undifferentiated type, chiefly latent.  

A VA hospitalization summary dated in December 1982 shows 
that the veteran was given a provisional diagnosis of 
schizophrenia, paranoid type.  

VA hospitalization summary dated in July 1986 shows that the 
veteran presented with complaints that his nerves were 
getting to him and he had no place to go.  He was diagnosed 
with schizophrenia, chronic undifferentiated type and alcohol 
and polysubstance abuse.

VA hospitalization summary dated in November 1986 shows that 
the veteran presented with complaints of depression times 
five months.  The diagnosis was schizoaffective disorder.  

In a letter to VA received in April 1987, the veteran made 
reference to the issue of entitlement to service connection 
for a psychiatric disability.

In June 1987, the veteran submitted a formal claim for 
entitlement to service connection for a nervous disorder.  

A VA hospitalization summary dated in August 1987 shows that 
the veteran was diagnosed with schizotypal versus 
schizophrenic versus bipolar disorder.  

The veteran presented again in August with complaints of 
agitation and anxiety.  He was described as vague, anxious, 
and agitated.  The diagnosis was schizophrenia.  

VA outpatient treatment records dated from January to July 
1988 show that the veteran was seen and treated for his 
schizophrenia.  

In a July 1988 statement, T.VD., M. D. reported that the 
veteran suffered from schizoaffective disorder.  He reported 
that the veteran appeared to be psychotic and manic.  

VA hospitalization report dated in February 1993 shows that 
the veteran was diagnosed as having benzodiazepine addiction 
and organic personality disorder, not otherwise specified.  

VA outpatient treatment records dated from August 1993 to 
January 1995 show that the veteran was diagnosed and treated 
for generalized anxiety disorder.  

The veteran was accorded a VA psychiatric examination in 
January 1994.  The veteran was diagnosed with dysthymia, 
primary type, early onset and schizotypal personality 
disorder.  His global assessment of function score was 45.  
The examiner noted that since the veteran's discharge he has 
experienced problems with depressed mood, insomnia that does 
not necessary correlate with a clear major depressive episode 
or symptoms of mania or hypomania.  He further noted that it 
did not appear that there was clear evidence of a psychotic 
disorder.  Moreover, there was no clear evidence of an 
organic pathology.  He reported that these findings were 
consistent with the diagnosis of dysthymia which would 
correlate with the diagnosis of neurotic depression that was 
made in 1967.  The examiner opined that the veteran suffered 
from a fairly debilitating mental illness but there was no 
psychosis involvement.  

In a May 1994 addendum, the January examiner opined that 
based on the treatment records and assessment records dating 
back to active service in 1967, that the facts supported a 
primary diagnosis on Axis I of dysthymia with an Axis II 
diagnosis of schizotypal personality disorder.  He reported 
that in 1967 the veteran was diagnosed with "neurotic 
depression" which was equivalent to current terminology for 
dysthymia which is essentially a low-grade, chronic 
depressive state.  He reported that the clinical descriptions 
provided by the Navy psychiatrists were consistent with those 
seen in post service examinations and during the 1994 
examinations.  He further opined that the veteran experienced 
problems with dysthymia dating back to 1967.  

In a rating decision dated in November 1994, the RO granted 
service connection for dysthymia and assigned a 30 percent 
evaluation effective June 1, 1987.  

In a November 1995 statement, Dr. VD. concluded that the 
veteran suffered from dysthymia, chronic and severe; 
dependent personality disorder, borderline intellectual 
functioning; and schizophrenia, chronic and undifferentiated.  
He also reported that the veteran was disabled as a result of 
his personality, moods, and delusional thinking.  

VA outpatient treatment records dated from November 1995 to 
May 1997 show that the veteran was seen and treated for a 
number of psychiatric disabilities, including generalized 
anxiety disorder, dysthymia, dependent personality disorder, 
borderline intellectual functioning, and schizophrenia, 
undifferentiated.  

VA outpatient treatment records dated from June to September 
1997 show treatment for primarily for illnesses not currently 
at issue.  There were some treatment records that showed 
psychiatric consultations.  

In a January 1998 statement, an acquaintance of the veteran 
reported that she met the veteran in 1962.  She reported that 
they were best friends throughout junior high school.  She 
further reported that the she visited the veteran in the 
Naval Hospital in 1967.  She reported that at that time he 
was scared and aloof.  The veteran was not the individual she 
had known little more than the preceding year.  Finally, she 
reported that the veteran has not been the same since 1967, 
he has experienced problems in every endeavor in life.  
Moreover, he has not coped well with life and often lost 
touch with reality.  

The veteran was accorded a VA examination in February 1998.  
At that time, he complained of progressive inability to 
function in life: "can't hold a job or earn a living."  The 
examiner opined that the veteran had undergone an adult 
lifetime of severe mental, social and occupational 
dysfunction.  He reported that the veteran's case represented 
a progression of schizophrenia's clinical course over years 
with varied neurotic, psychotic and somatic complaints at 
different points over time.  The diagnoses were: Axis I-
chronic undifferentiated schizophrenia, progressive, 
essentially untreated manifested by dyspraxia, perplexity and 
dysthymia, untreated; Axis II-history of immature personality 
disorder, history of borderline personality disorder, and 
history of medication and alcohol abuse in remission, Axis 
III-cardiovascular, gastrointestinal, osteoarthritis, 
metabolic disorders, treated; Axis IV-life circumstances 
problems including unemployment, unemployability, ongoing 
administrative conflict over health issues and compensation; 
Axis V-global assessment of functioning score was estimated 
at 10 percent.

The examiner opined that the severe impairment and current 
symptomatology were related to the chronic schizophrenia and 
its progression and had little if any relationship to a 
personality disorder diagnosed (with limited history) three 
decades ago.  

In a June 1998 rating decision, the veteran's dysthymia 
(schizophrenia, chronic undifferentiated type) was increased 
to 100 percent disabling effective February 6, 1995. 

In an August 1998 statement, the veteran's friend of 7 years 
reported the veteran's life story as told to him by the 
veteran.  He asserted that the government should pay 
retroactive benefits to the veteran as far back as his 
discharge date.  

Subsequently in a September 1998 decision, the RO changed the 
effective date of service connection and 100 percent 
evaluation to June 1, 1987.  

Analysis

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  The effective date for a grant based on a 
reopened claim or on new and material evidence is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

Under the provisions of 38 C.F.R. § 3.105(a), determinations 
that are final and binding, including decisions concerning 
service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1999).  The effective date 
for an award based on error under the provisions of 38 C.F.R. 
§ 3.105(a), is the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.400(k).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, the veteran must also 
provide persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  If the veteran fails to identify 
the specific error or fails to establish that the outcome of 
the case would have been manifestly different but for the 
error, the claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The Board has reviewed the evidence of record at the time the 
January 1968 decision was rendered in light of the veteran's 
contentions and finds that he has not raised a valid claim of 
clear and unmistakable error.  The veteran contends that the 
RO committed clear and unmistakable error by considering the 
mis-diagnosis of his condition and failing to consider 
medical evidence showing his current diagnosis when it denied 
entitlement to service connection.  The determination of 
whether clear and unmistakable error occurred, however, must 
be based on the evidence of record at the time the decision 
was made; evidence that is submitted subsequent to that 
decision is not relevant.  Porter v. Brown, 5 Vet. App. 233 
(1993).  Since the service medical records did not show 
schizophrenia, undifferentiated type or any other nervous 
disorder, the RO had a basis for denying entitlement to 
service connection.  

The Court has held that, "even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Norris v. West, 11 Vet. 
App. 219, 224 (1998) (citing Fugo v. Brown, 6 Vet. App. at 
43-44 (1993)).  The post service medical records to which the 
veteran has referred were not in existent at the time of the 
January 1968 decision.  Porter supra.  Moreover, the post 
service medical records were negative for the required 
medical nexus to service prior to 1994.  Thus, result of 
consideration of those records would not have been outcome 
determinative.  

The initial claim of service connection for nervous disorder 
was received in November 1967.  Service connection for a 
nervous disorder was initially denied in a rating decision 
dated in January 1968 which became final.

The November 1967 claim could not serve as the basis for 
granting an effective date as of the date of separation from 
service.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a claim which served as the basis for a prior final 
decision cannot serve to provide an earlier effective date on 
a subsequently allowed claim.  Lalonde v. West, 12 Vet. App. 
377 (1999).

The effective date for a grant based on new and material 
evidence received after a final disallowance, or a reopened 
claim is the date of receipt of claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q)(r).  The RO 
has recognized June 1, 1987, the date of receipt of the 
veteran's formal claim, as the date of claim.

Under the provisions of 38 C.F.R. § 3.157 (1999), some of the 
VA treatment records in the years between January 1968 and 
June 1987, could be considered informal claims for service 
connection.  The veteran's April 1984 letter could also be 
considered an informal claim for benefits under the 
provisions of 38 C.F.R. § 3.155 (1999).  

Regardless of when the veteran's reopened claim was received, 
it is undebatable that entitlement to service connection did 
not arise until the VA examination in January 1994.  That 
examination constitutes the first competent evidence of a 
nexus between an acquired post-service psychiatric disability 
and service. 

The RO has selected an effective date of June 1, 1987 for the 
grant of service connection for undifferentiated type 
schizophrenia.  Even assuming that the veteran submitted a 
claim prior to that date, there is no evidence showing 
earlier entitlement to service connection.  Therefore the 
Board has no basis on which grant an earlier effective date 
for service connection for undifferentiated type 
schizophrenia.

The veteran has asserted that his psychiatric disability in 
the years immediately after service was part of the 
psychiatric symptomatology reported during service.  However, 
there was no competent evidence of a nexus between the post 
service psychiatric symptoms and service until 1994.  Thus, 
the veteran's claim for an earlier effective date is not well 
grounded, and must be denied.


ORDER

The veteran's claim of entitlement to an effective date 
earlier than June 1, 1987, for the grant of service 
connection for schizophrenia, undifferentiated type is 
denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

